Citation Nr: 0507956
Decision Date: 03/17/05	Archive Date: 06/28/05

DOCKET NO. 02-10 931                        DATE MAR 17 2005
	On appeal from the Department of Veterans Affairs Regional Office in Albuquerque, New Mexico

THE ISSUE

Entitlement to service connection for a skin disorder of the face.

Entitlement to service connection for a skin disorder of the groin.

REPRESENTATION
Veteran represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD
W. Kreindler, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to December 1969.

This matter came to the Board of Veterans' Appeals (Board) from a September 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In October 2003, the matter was Remanded for further development. A review of the record shows that the RO has complied with all remand instructions, to the extent necessary. Stegall v. West, 11 Vet. App. 268 (1998).

FINDINGS OF FACT

1. Sufficient relevant evidence necessary to render a decision on the veteran's claim has been obtained by the RO, and the RO has notified him of the type of evidence needed to substantiate his claim.

2. The veteran's skin disorder of the face is not related to service.

3. The veteran's skin disorder of the groin is not related to service.

CONCLUSIONS OF LAW

1. A skin disorder of the face was not incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2. A skin disorder of the groin was not incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

- 2 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9,2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 51O3A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004). Under the VCAA, VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187(2002). The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The United States Court of Appeals for Veteran Claims (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. In this case, a substantially complete application claiming entitlement to a skin disorder of the face was received in April 1999, and a rating decision was issued in February 2000. Upon submission of additional evidence, another rating decision was issued in June 2000. In February 2001, the RO issued a VCAA letter and informed the veteran that due to the enactment of the VCAA his claim of service connection for a skin disorder to the face would be re-processed as if the denial had never been made. In March 2001, the veteran submitted a statement regarding the face, and an informal claim of service connection for a skin disorder of the groin. In September 2001, the RO issued a rating decision denying service connection for a skin disorder to the face and groin. The veteran filed a timely Notice of Disagreement in April 2002, and a Statement of the Case was issued in

- 3 


May 2002 which contained provisions regarding the VCAA. A timely substantive appeal was filed and the matter was certified to the Board. As previously noted, the matter was remanded in October 2003 for further development consistent with the VCAA. Subsequently, a VCAA letter was issued in March 2004. This letter notified the veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the need for the claimant to submit any evidence in his possession that pertains to the claims. Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).

The Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless. Although the notices provided to the veteran in February 2001 and March 2004 were not given prior to the first AOJ adjudication of the claims, the February 2001 notice was provided by the AOJ prior to the transfer and certification of the veteran's case to the Board, and the March 2004 notice was provided prior to re-certification to the Board. The contents of the notice fully complied with the requirements of38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The claimant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices. Therefore, to decide the appeal would not be prejudicial to the claimant.

Regarding the issues being decided on appeal, the evidence of record contains copies of the veteran's service medical records and private medical records. There is no indication of relevant, outstanding records which would support the veteran's claims. 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2004).

Additionally, the evidence of record contains a VA examination performed in March 2004. As to the issues being decided on appeal, the examination report obtained is thorough and contains sufficient information to decide the issues on appeal. See Massey v. Brown, 7 Vet. App. 204 (1994).

F or all the foregoing reasons, the Board concludes that VA's duties to the veteran have been fulfilled with respect to the issues on appeal.

- 4 


I Factual Background

The veteran contends that throughout his service in Vietnam, he was exposed to sun and heat while fulfilling his service-related duties, and he did not have sunscreen. The veteran stated that he incurred a rash in the groin two months after entry into service.

The service medical records are devoid of any skin condition; however, a private clinical treatment record dated one month after separation from service, in January 1970, indicated that the veteran was treated for an cutaneous lesion on the right side of his forehead. The examiner opined that the lesion appeared to be verruciform and was benign.

The veteran submitted correspondence from a private physician, Kent F. Jacobs, M.D., which states that the veteran was treated in July 1975 for complaints of burning of the face, primarily of the chin. There was clinical evidence of clearly visible capillary enlargement of the skin involving the chin; however, there was nothing clinically to treat. The physician recommended that the veteran wear sun screen because he had considerable actinic damage. In March 2000, the veteran presented with the same complaints of severe burning of the skin of the chin. The physician opined that there was no isolated zone of actinic keratoses which would require liquid nitrogen treatment. The veteran was advised to wear sun screen and to have bi-yearly check-ups for possible changes in the skin which would predispose him to malignancy.

The evidence of record also contains private medical records dated March 1999 through February 2001 in which the veteran received treatment for facial skin lesions and skin tags.

In March 2004, the veteran was afforded a VA examination. He reported that he had no skin problems that he recalled and was not treated for any skin problems during active service. Upon separation from service, he developed growths on his forehead. He treated with a dermatologist and the growths were treated with liquid nitrogen. He reported continual small growth treated occasionally with liquid

- 5 


nitrogen on the face, and a continual burning sensation on the chin and neck when exposed to sunlight. He reported using sunscreen routinely, and for a year had been taking medications including atenolol and a diuretic. In the past he had been on no medications associated with photosensitivity. He denied a history of skin cancer.

Regarding the groin, the veteran reported that he had a groin rash intermittently since getting out of the service which he treated with over-the-counter anitfungals. He reported that the rash occurred in the summer more actively while playing tennis, and was not evident at the time of the examination.

Physical examination revealed mottling of the skin of the lateral aspects of the arm, face and the "V" of the neck, indicating actinic damage. There was no keratoses. There was no rash in the inguinal area. He had no thickening of the skin of the back of the hands suggestive of the erythropoietic porphyria.

The examiner diagnosed a history of actinic keratoses which was not present at the time of the examination. The examiner opined that these were not service-connected since the veteran had lived in an area of high insolation for most of his life in addition to sun exposure in Vietnam and his stateside assignments. As for the groin rash, the examiner diagnosed a possible fungus infection not present at the time of the examination. The examiner opined that it was not service-connected and was not disabling.

II. Laws and Regulations

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2004).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances,

- 6 


lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247(1999).

III. Analysis

Skin disorder to the face

The Board has thoroughly reviewed the evidence of record, as summarized above. Service medical records are negative for treatment of a skin disorder to the face. One month after separation from service, the veteran sought treatment for a cutaneous lesion to the right side of the forehead which appeared to be wart-shaped and benign. Over five years later he sought treatment with a dermatologist complaining of burning of the face, primarily the chin. The physician indicated that there was nothing clinically to treat and that the veteran should use sunscreen because he clearly had considerable actinic damage. There is an absence of medical evidence until March 1999 in which he received treatment for skin lesions and skin tags through February 2001. In March 2000, the veteran again complained of severe burning of the skin of the chin when he was out in the sun; the examiner just advised that the veteran use sunscreen and have his skin checked at least every two years for possible changes in the skin which would predispose him to malignancy.

The March 2004 VA examiner indicated that although the veteran had a history of actinic keratoses, they were not service-connected as he had lived in an area of high insolation for most of his life in addition to sun exposure in Vietnam and his stateside assignments.

Notwithstanding the fact that the veteran does not have a current skin disorder of the face, there is no medical evidence to indicate that any history of skin disorders, to include actinic keratoses, is related to service. The Board accepts the March 2004 VA examination as being the most probative medical evidence on the subject, as it was based on a review of all historical records and a thorough examination. See Boggs v. West, 11 Vet. App. 334 (1998). Given the depth of the examination report, and the fact that it was based on a review of the applicable record, the Board

- 7 


finds that it is probative and material to the veteran's claim. See Owens v. Brown, 7 Vet. App. 429 (1995). As the examiner determined that the veteran's skin disorder to the face was not incurred in service, service connection must be denied.

In reaching this decision, the Board has considered the veteran's assertions that his skin disorder of the face is due to his service; however, he is not competent to provide an opinion requiring medical knowledge. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the veteran's claim of service connection for a skin disorder to the face. Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for a groin disorder

The service medical records, and post-service treatment records are negative for a groin disorder. The veteran reported that his groin rash had occurred intermittently since separation from service which he treated with over-the-counter antifungals. On physical examination there was no evidence of a skin disorder to the groin, and the examiner opined that it was not service-connected.

The Board has considered the veteran's assertions that his skin disorder of the groin is due to his service; however, he is not competent to provide an opinion requiring medical knowledge. Espiritu, 2 Vet. App. at 495.

Although the veteran may suffer a groin rash intermittently, there is no medical evidence to support a finding that it was incurred in or due to active service. Consequently, the veteran's claims must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55.

- 8 


ORDER

Entitlement to service connection for a skin disorder of the face is denied.

Entitlement to service connection for a skin disorder of the groin is denied.

JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

- 9




